Exhibit 10.23

 

TWITTER, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

Adopted and approved December 4, 2013.

Twitter, Inc. (the “Company”) believes that the granting of equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, “Directors”) represents an important tool to attract, retain and
reward Directors who are not employees of the Company (“Outside
Directors”).  This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding compensation to its Outside
Directors.  

Outside Directors who join the Board after December 1, 2013 and Outside
Directors who do not hold unvested equity awards with respect to shares of
Company common stock as of December 2, 2013 will be Eligible Outside Directors
as of December 1, 2013.  As of the date of each Annual Meeting, Outside
Directors who were Outside Directors, but who were not Eligible Outside
Directors, on December 1, 2013 will be Eligible Outside Directors for purposes
of the Annual Award on the date of the Annual Meeting that occurs within 12
months prior to the date that they will be fully vested in the equity awards
with respect to shares of Company common stock held as of December 1, 2013.  The
individuals referred to in the prior sentence will be Eligible Outside Directors
with respect to cash compensation in the first month after they are fully vested
in the equity awards with respect to shares of Company common stock held as of
December 1, 2013..  Unless otherwise defined herein, capitalized term(s) used in
this Policy will have the meaning(s) given such term(s) in the Company’s 2013
Equity Incentive Plan (the “Plan”).  Each Eligible Outside Director will be
solely responsible for any tax obligations incurred by such Eligible Outside
Director as a result of any payments such Eligible Outside Director receives
under this Policy.

Annual Cash Compensation

Cash Retainer

Each Eligible Outside Director will be paid a quarterly cash retainer of $12,500
in arrears on a pro-rata basis based on the number of complete months during the
prior quarter that the individual was an Eligible Outside Director.  There are
no per meeting attendance fees for attending Board meetings.

Audit Committee

In addition, quarterly compensation for Eligible Outside Directors who serve on
the Audit Committee is:

Chairman of Committee:

  $

7,500

 

 

 

Committee Members

  $

2,500

There are no per meeting attendance fees for attending Audit Committee meetings.
Cash amounts will be paid quarterly in arrears on a pro-rata basis based on the
number of complete months during the prior quarter that the individual was an
Eligible Outside Director and served on the Audit Committee.

Compensation Committee

In addition, quarterly compensation for Eligible Outside Directors who serve on
the Compensation Committee is:

Chairman of Committee:

  $

5,000

 

 

 

Committee Members

  $

2,500

There are no per meeting attendance fees for attending Compensation Committee
meetings. Cash amounts will be paid quarterly in arrears on a pro-rata basis
based on the number of complete months during the prior quarter that the
individual was an Eligible Outside Director and served on the Compensation
Committee.

 

 

 

 

--------------------------------------------------------------------------------

 

Nominating and Corporate Governance Committee

In addition, quarterly compensation for Eligible Outside Directors who serve on
the Nominating and Corporate Governance Committee is:

Chairman of Committee:

  $

3,750

 

 

 

Committee Members:

  $

2,500

There are no per meeting attendance fees for attending Nominating and Corporate
Governance Committee meetings. Cash amounts will be paid quarterly in arrears on
a pro-rata basis based on the number of complete months during the prior quarter
that the individual was an Eligible Outside Director and served on the
Nominating and Governance Committee.

Annual Equity Award

On the date of each annual meeting of stockholders (“Annual Meeting”), each
Eligible Outside Director automatically will be granted an award of Restricted
Stock Units under the Plan having a Value equal to $225,000 with the number of
Shares determined based on that Value rounded down (an “Annual Award”).  Each
Annual Award granted to an Eligible Outside Director pursuant to this Policy
will be made in accordance with the following provisions:

(a)         No Discretion.  No person will have any discretion to select which
Eligible Outside Directors will be granted Annual Awards under this Policy.  In
addition, no person will have any discretion to determine the number of
Restricted Stock Units or Shares covered by such Award, other than with respect
to elections to received additional Restricted Stock Units instead of cash.

(b)         Value.  For purposes of this Policy, “Value” means the fair value
for financial accounting purposes on the grant date of such Annual Award.

(c)         Vesting Schedule.  Each Annual Award will vest in quarterly
installments beginning on the first quarter following the grant date (on the
same day of the month as the grant date), but will vest fully on the date of the
next annual meeting of the stockholders of the Company held after the date of
grant if not fully vested on such date, in each case, provided that the Eligible
Outside Director continues to serve as a Service Provider through the vesting
date.  Annual Awards will be settled, as applicable, as soon as practicable
following each vesting date.

(d)         Limitations.  If, as of the date of an Annual Meeting, an Eligible
Outside Director holds an equity award to acquire shares of Company common stock
that is unvested, the Value of the Annual Award granted at that Annual Meeting
will be reduced to equal the product of: $225,000 * ((1-Number of Months Until
the Equity Award is Fully Vested)/12).

Election to Receive Cash Fees in Stock

An Eligible Outside Director may elect to receive any cash fees that he or she
would otherwise be entitled to under this Policy in the form of additional
Restricted Stock Units. If an Eligible Outside Director chooses to make such an
election it must be made no later than two weeks prior to the date of the Annual
Meeting on which the Annual Award will be granted and the Value of the Annual
Award (determined after applying any reduction by application of subsection (d)
above) will be increased by the amount of fees that would have otherwise been
paid in cash.  The election shall be made in accordance with the practices and
procedures determined by the Compensation Committee, in its sole discretion.

General

Notwithstanding anything to the contrary, no Awards made in equity may exceed
the limitations set forth in Section 11 of the Plan.

The Compensation Committee in its discretion may change and otherwise revise the
terms of Annual Awards granted under this Policy, including, without limitation,
the number of Shares subject thereto, for Annual Awards of the same or different
type granted on or after the date the Compensation Committee determines to make
any such change or revision.

 

2